Case: 18-11440      Document: 00515095143         Page: 1    Date Filed: 08/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-11440
                                                                            FILED
                                                                      August 28, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
Consolidated with 18-11442

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER BENJAMIN BLANTON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:14-CR-225-1
                             USDC No. 4:15-CR-53-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Christopher Benjamin Blanton, who had been convicted previously of
possession of a firearm by a felon and conspiracy to commit burglary, violated
the terms of his supervised release by, among other things, failing to seek
mental health treatment and obtaining codeine through a fraudulent


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11440    Document: 00515095143       Page: 2    Date Filed: 08/28/2019


                                  No. 18-11440
                                c/w No. 18-11442

prescription. The district court revoked his terms of supervised release and
sentenced him above the guidelines ranges of 5 to 11 months of imprisonment
to consecutive terms of 18 months of imprisonment. Blanton appeals the
sentences imposed by the district court.
      Revocation sentences are generally reviewed under 18 U.S.C. § 3742(a)’s
“plainly unreasonable” standard. United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011). Under this standard, “we evaluate whether the district court
procedurally erred before we consider the substantive reasonableness of the
sentence imposed under an abuse-of-discretion standard.”              Id. (internal
quotation marks and citation omitted).
      Blanton   argues   that    the   district   court     imposed   procedurally
unreasonable sentences because it offered an inadequate explanation for
imposing the sentences. However, after hearing arguments and considering
the evidence introduced at the sentencing hearing, the district court stated
that the guidelines range was inadequate and explained that the sentences
would protect the public and deter Blanton from further criminal activity. It
emphasized the history and characteristics of Blanton, specifically his
continued use of illegal controlled substances. The district court stated its
consideration of the policy statements in Chapter Seven of the Sentencing
Guidelines. Therefore, the district court considered the 18 U.S.C. § 3553(a)
sentencing factors and sufficiently explained its reasons for imposing the
consecutive 18-month sentences. See Rita v. United States, 551 U.S. 338, 356-
57 (2007); United States v. Whitelaw, 580 F.3d 256, 261-62 (5th Cir. 2009).
      In addition, Blanton argues that the district court imposed substantively
unreasonable sentences. He asserts that the sentences: (1) fail to account for
his addiction and availability of drug abuse treatment as an alternative to




                                       2
    Case: 18-11440    Document: 00515095143     Page: 3   Date Filed: 08/28/2019


                                 No. 18-11440
                               c/w No. 18-11442

incarceration; (2) erroneously relied on his need for rehabilitation; and (3)
represent a clear error in the balancing of sentencing factors.
      The district court acknowledged Blanton’s addiction to controlled
substances at the sentencing hearing but nevertheless emphasized that the
sentences were necessary to address his history and characteristics, protect
the public, and deter him from further criminal activity. In addition, the
district court did not rely on Blanton’s need for rehabilitation when sentencing
him. In fact, it acknowledged that reliance on such a factor was impermissible.
See Tapia v. United States, 564 U.S. 319, 335 (2011). Finally, in light of the
district court’s consideration of the arguments, evidence, and Chapter Seven
policy statements, Blanton has not shown that the district court erred in its
balancing of sentencing factors.
      Blanton has not demonstrated that the district court failed to consider
any significant factors, gave undue weight to any improper factors, or clearly
erred in balancing the sentencing factors. See United States v. Warren, 720
F.3d 321, 332 (5th Cir. 2013). Thus, he has failed to show that his sentences
are substantively unreasonable. See id.
      The judgments of the district court are AFFIRMED.




                                       3